Per Curiam.
The ownership of the share of stock litigated in this cause being settled on the appeal of Rutz as being in the estate of William H. Bennett, the appeal of Newark Milk and Cream Company challenges that part of the decree below which holds that company accountable for dividends on said share paid to Rutz since the death of Bennett. The company relies on the fact that some six months before Bennett’s death, upon the inquiry of a Mr. Picking, who was connected with a company acting as the registered agent of the milk and cream company, he told Picking to enter the name of Stanley A. Rutz on the blank stub of the certificate for this one share, which certificate was not then nor at any later time produced to Picking, which Bennett then and until his death held in his own possession, and which never bore the name of Rutz at all. Prior to the time of this interview Bennett had received as his own the dividends on this share from the company, and continued so to do until his death, notwithstanding the entry oh the stub. This was admitted on the record, and is rather cogent evidence that the company recognized Bennett as the beneficial owner of the share in his lifetime, which *230in fact he was. Why his death should give Rutz any better status as a shareholder than he had in Bennett’s lifetime does not appear. Before paying to Rutz, the company was at least put upon notice of apparently conflicting claims. It seems to have made no investigation whatever, but to have based its change of attitude after Bennett’s death on the mere stub entry, which had been made in his lifetime under the circumstances related above, and had been ignored in paying dividends up to his death. Such payments it made after his death at its peril, and having paid to the wrong party must respond to the right one.
The decree is affirmed.
For affirmance — The Chief-Justice, Swayze, Trenchard, Parker, Bergen, Minturn, Kalisch, Black, White, Heppenheimer, Williams, Taylor, Gardner — 13.
For reversal — None.